                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 CEDAR RAPIDS LODGE & SUITES,                            Civil No. 14-4839 (SRN/KMM)
 LLC, et al.,

                   Plaintiffs,                                          ORDER
 v.

 JOHN F. SEIBERT, et al.,

                   Defendants.



           Before the Court are Plaintiffs’ Motion to Excuse Local Counsel [Doc. No. 328]

and Plaintiffs’ letter motion [Doc. No. 333] for an increased word limit.

      I.       Motion to Excuse Local Counsel

           In a letter filed September 6, 2019, Plaintiffs’ national counsel sought leave to

excuse Plaintiffs’ local counsel from participating in the filing of an anticipated motion

for sanctions against Defendants’ prior attorneys. Plaintiffs’ national counsel from the

Sheehan Phinney firm explained that the reason for the request was due to “the nature of

the relief sought by [the] motion [for sanctions],” which will seek “serious relief against

two members of the Minnesota Bar.” (Sept. 6, 2019 Letter [Doc. No. 331] at 1.) After

the Court directed Plaintiffs to file a formal motion, Plaintiffs filed the instant Motion to

Excuse Local Counsel on September 11, 2019.

           In their formal motion, Plaintiffs state that national counsel are both admitted pro

hac vice and are familiar with the rules and procedures of this Court. (Pls.’ Mot. at 2.)

Further, they assert, “Given the substantial costs incurred by our clients during the course
of this case, we would prefer not to have to incur the expense (and potential delay) of

bringing a new firm up to speed on the substantial history of this case just for the purpose

of this Motion.” (Id.)

         In general, pursuant to the Local Rules, nonresident attorneys who do not

represent the United States or one of its officers or agencies, and who are not admitted to

practice before the Supreme Court of Minnesota, must associate with an active member

in good standing of the Court’s bar. D. Minn. L.R. 83.5(d)(2). While there are limited

exceptions, including an exception “by special permission of the court,” Id.,

83.5(a)(2)(D), special permission is not warranted here. Plaintiffs’ request to exclude

local counsel is therefore denied.

   II.      Motion to Exceed Word Limit & Filing Extension

         In Plaintiffs’ letter motion, they seek permission to exceed the 12,000-word limit

on general memoranda of law set forth in Local Rule 7.1(f)(1)(A). Plaintiffs state that

their proposed sanctions memorandum currently totals 18,789 words. (Pls.’ Letter Mot.

at 2.) The Court grants Plaintiffs’ request in part and denies it in part. Plaintiffs may

have an extension to 16,000 words, using 13-point Times New Roman font. See D.

Minn. L.R. 7.1(h)(1).

         In the Court’s earlier September 16, 2019 Order [Doc. No. 337], it granted

Plaintiffs’ Motion to Continue Deadline for Filing Plaintiffs’ Motion for Sanctions. The

Court continued the deadline pending resolution of the instant motions. Accordingly,

having resolved the instant motions, the deadline for filing Plaintiffs’ Motion for

Sanctions is continued to September 23, 2019.

                                              2
      Plaintiffs must serve their prior filings related to this Order, this Order, and their

motion and supporting memoranda and exhibits in person or by mail on all former

defense counsel.

SO ORDERED.

                                                  BY THE COURT:


Dated: September 16, 2019                         s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                              3
